United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 5, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-40728
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOSE EPIFANIO ELIZARRARAZ,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. B-02-CR-781-ALL
                      --------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jose Epifanio Elizarraraz appeals his jury-trial conviction

on four counts of transporting illegal aliens, conspiracy, and

aiding and abetting in violation of 8 U.S.C. § 1324(a)(1)(A).

Elizarraraz argues that the district court abused its discretion

in allowing improper opinion testimony by a law enforcement agent

and that the evidence was insufficient to sustain his

convictions.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 03-40728
                                 -2-

     Contrary to Elizarraraz’s contentions, the law enforcement

agent who testified at his trial did not offer profile evidence

or improper opinions regarding his guilty knowledge of the

presence of the illegal aliens in the trailer of his tractor-

trailer.   The agent offered his analysis of the evidence found in

Elizarraraz’s case in the light of his special knowledge of alien

smuggling.    See United States v. Speer, 30 F.3d 605, 610 & n.3

(5th Cir. 1994).   Such testimony was admissible and the district

court did not abuse its discretion in allowing it.      See id.

     In asserting that the evidence was insufficient, Elizarraraz

challenges the guilty-knowledge elements of the crimes of

conviction.   Elizarraraz’s control of the tractor-trailer,

considered together with the evidence of his failure to seal or

lock his load, his nervous behavior, his inconsistent statement

about his home address, the testimony of the aliens, and the

testimony of the agent describing a typical alien-smuggling

operation, was sufficient evidence from which the jury could

infer Elizarraraz’s guilty knowledge.      See United States v.

Pennington, 20 F.3d 593, 598 (5th Cir. 1994).

     Viewing the evidence in the light most favorable to the

Government and giving the Government the benefit of all

reasonable inferences, there is sufficient evidence from which

the jury could infer that Elizarraraz knew that the illegal

aliens were in the trailer of his tractor-trailer and that he

knowingly participated in and aided and abetted an alien-
                           No. 03-40728
                                -3-

smuggling conspiracy.   See id. at 597-99.   Because “a reasonable

trier of fact could [have] f[ou]nd that the evidence

establishe[d] guilt beyond a reasonable doubt,” Elizarraraz’s

insufficiency-of-the-evidence claim fails.    See United States v.

Bell, 678 F.2d 547, 549 (5th Cir. Unit B 1982) (en banc), aff’d,

462 U.S. 356 (1983).

     Accordingly, the district court’s judgment is AFFIRMED.